Name: Council Regulation (EEC) No 853/81 of 1 April 1981 amending Regulation (EEC) No 2915/79 in respect of the conditions of entry for certain kinds of cheese falling within certain tariff headings and amending Regulation (EEC) No 950/68 on the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 90/ 8 Official Journal of the European Communities 4. 4 . 81 COUNCIL REGULATION (EEC) No 853/81 of 1 April 1981 amending Regulation (EEC) No 2915/79 in respect of the conditions of entry for certain kinds of cheese falling within certain tariff headings and amending Regulation (EEC) No 950/68 on the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas the tariff nomenclature resulting from the application of Regulation (EEC) No 2915/79 is contained in the Common Customs Tariff, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2915/79 shall be amended as follows : 1 . Article 1 1 shall be replaced by the following : 'Article 11 When it is observed that the price on importation into the Community from non-member countries of products falling within group 11 , originating in and coming from those non-member countries, is not less than :  201-34 ECU per 100 kilograms, in the case of products falling within subheading 04.04 E I b) Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the 1979 Act of Accession, and in parti ­ cular Article 14 (6) thereof, Having regard to the proposal from the Commission , Whereas Annex II to Council Regulation (EEC) No 2915/79 of 18 December 1979 determining the groups of products and the special provisions for calcu ­ lating levies on milk and milk products (2), as last amended by Regulation (EEC) No 1361 /80 (3 ), lays down certain conditions for the entry into the Community of Emmentaler, Gruyere, Sbrinz, Bergkase and Appenzell cheeses falling within subheading 04.04 A I of the Common Customs Tariff, of Cheddar cheese falling within subheading 04.04 E I b) 1 and of other cheeses intended for processing and falling within subheading 04.04 E I b) 5 aa) ; whereas those conditions include the free-at-frontier values as bound under GATT ; whereas those values should be adjusted to the target price for milk and the threshold price for group 10 in the Community as fixed for the period in the 1981 /82 milk year ; Whereas, as regards subheading 04.04 A I of the Common Customs Tariff , following the new agree ­ ment with Switzerland the description of the goods should be adjusted by the addition of two other cheeses and by amending the definition of 'pieces' of the cheeses in question ; whereas it has also been agreed with Switzerland that the free-at-frontier value of processed cheeses falling within subheading 04.04 D I of the Common Customs Tariff should be raised ; Whereas the minimum prices listed in Article 1 1 of Regulation (EEC) No 2915/79 for Tilsit, Butterkase, Kashkaval and cheese of sheep's milk or buffalo milk should also be adjusted to take account of world price trends ; 2, or  213-43 ECU per 100 kilograms, in the case of products falling within subheading 04.04 E I b) 3, or  195-30 ECU per 100 kilograms, in the case of products falling within subheading 04.04 E I b) 4, the levy applicable per 100 kilograms shall be equal : (a) if the product falls within subheading 04.04 E I b) 2 aa), to the threshold price less 201-34 ECU ; (b) if the product falls within subheading 04.04 E I b) 3 or subheading 04.04 E I b) 4, to the threshold price less 213-43 ECU ; (c) if the product falls within subheading 04.04 E I b) 2 bb), to the sum of the following com ­ ponents :  a component equal to the levy calculated in accordance with point 1 ;(!) OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 329, 24. 12 . 1979, p. 1 . (3 OJ No L 140, 5 . 6 . 1980, p . 9 .  a component equal to 2418 ECU. 4. 4 . 81 Official Journal of the European Communities No L 90/9 (a) as shown in Annex II to this Regulation , (b) by replacement of '208-53 ECU' in note b) relating to subheading 04.04 E I b) 1 by '241 -58 ECU', and (c) by replacement of ' 184-35 ECU' in note c) relating to subheading 04.04 E I b) 1 by '217-40 ECU'. 2 . Subheading 04.04 A of the Common Customs Tariff annex shall be amended as shown in Annex III to this Regulation with effect from 6 April 1981 . 2. Annex II shall be amended as follows : (a) the descriptions of goods falling within subheading 04.04 A, 04.04 D I, 04.04 E I b) 1 and 04.04 E I b) 5 aa) shall be replaced by those set out in Annex I to this Regulation ; (b) the following two indents shall be added to Note 4 (a) : '  Vacherin fribourgeois : not less than 6 kg but not more than 10 kg inclusive,  Tete de moine : not less than 0-700 kg but not more than 4 kg inclusive'. Article 3 Article 2 1 . The Common Customs Tariff annexed to Regula ­ tion (EEC) No 950/68 shall be amended as follows : This Regulation shall enter into force on 6 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 April 1981 . For the Council The President G. BRAKS No L 90/ 10 Official Journal of the European Communities 4 . 4 . 81 ANNEX I CCT heading No Description 04.04 Cheese and curd : A. Emmentaler, Gruyere , Sbrinz , Bergkase , Appenzell , Vacherin fribourgeois and TÃ ªte de moine, not grated or powdered : I. Of a minimum fat content of 45 % by weight, in the dry matter, matured for at least two months in the case of Vacherin fribourgeois and at least three months in the case of the others ( : ) : a) Whole cheeses (4 ) of a free-at-frontier value ( 5 ) per 100 kg net weight of : 1 . Not less than 312-76 ECU, but less than 336-94 ECU 2 . Not less than 336-94 ECU b) Pieces packed in vacuum or in inert gas : 1 . With rind on at least one side , of a net weight of not less than 1 kg but less than 5 kg of a free-at-frontier value ( 5 ) per 100 kg net weight : aa) Of not less than 336-94 ECU but less than 361-12 ECU bb) Of not less than 361-12 ECU 2 . Other, of a net weight less than 450 g and of a free-at-frontier value ( 5 ) of not less than 394-97 ECU per 100 kg net weight II . Other B. (Unchanged) C. (Unchanged) D. Processed cheese, not grated or powdered : I. In the blending of which only Emmentaler, Gruyere and Appenzell have been used and which may contain , as an addition , Glarus herb cheese (known as Schabziger), put up for retail sale ( 7) of a free-at-frontier value ( 5 ) of not less than 218 ECU per 100 kg net weight and of a fat content by weight, in the dry matter, not exceeding 56 % (2 ) II . (Unchanged) E. Other : I. Not grated or powdered , ot a fat content by weight , not exceeding 40 % and a water content , calculated by weight of the non-fatty matter : a ) Not exceeding 47 % b) Exceeding 47 % but not exceeding 72 % : 1 . Cheddar : aa ) Cheddar made from unpasteurized milk , ot a minimum fat content of 50 % by weight , in the dry matter , matured for at least nine months (') : 11 ) Whole cheeses (4 ) of a free-at-frontier value ( 5 ) of not less than 247-62 ECU per 100 kg net weight ( s ) 4. 4. 81 Official Journal of the European Communities No L 90/ 11 CCT heading Description No 04.04 E. I. b) 1 . aa) 22) Other, of a net weight : (cont 'd) aaa) Of not less than 500 g and of a free-at-frontier value (5 ) of not less than 265-76 ECU per 100 kg net weight (8 ) bbb) Of less than 500 g (6) and of a free-at-frontier value (5 ) of not less than 277-85 ECU per 100 kg net weight ( 8 ) bb) Whole Cheddar cheeses (4 ) of a minimum fat content of 50 % by weight, in the dry matter, matured for at least three months and of a free-at-frontier value (5 ) of not less than 241-58 ECU per 100 kg net weight (2 ) ( 8) cc) Cheddar intended for processing (9) of a free-at-frontier value ( 5 ) of not less than 217-40 ECU per 100 kg net weight (2 ) ( 8 ) dd) Other 2 . (Unchanged) 3 . (Unchanged) 4 . (Unchanged) 5 . Other : aa) Intended for processing (9) of a free-at-frontier value ( 5 ) of not less than 217-40 ECU per 100 kg net weight ( 2)( 8 ) bb) (Unchanged) c) (Unchanged) II . (Unchanged) No L 90/ 12 4. 4 . 81Official Journal of the European Communities ANNEX II Rate of duty CCT heading No Description Autonomous or % levy (L) Conventional % 1 2 3 4 04.04 Cheese and curd (a) : A. Emmentaler, GruyÃ ¨re Sbrinz, BergkÃ ¤se , Appenzell , Vacherin fribourgeois and TÃ ªte de moine, not grated or powdered : I. Of a minimum fat content of 45 % by weight, in the dry matter, matured for at least two months in the case of Vacherin fribourgeois and at least three months in the case of the others (b) : a) Whole cheeses of a free-at-frontier value per 100 kg net weight of : 1 . Not less than 312-76 ECU, but less than 336-94 ECU 23 (L) (c) 2 . Not less than 336-94 ECU 23 (L) (c) b) Pieces packed in vacuum or in inert gas : 1 . With rind on at least one side, of a net weight of not less than 1 kg and of a free-at-frontier value per 100 kg net weight : aa) Of not less than 336-94 ECU but less than 361-12 ECU 23 (L) (c) bb) Of not less than 361 1 2 ECU 23 (L) (c) 2 . Other, of a net weight of less than 450 g and of a free-at ­ frontier value of not less than 394-97 ECU per 100 kg net weight 23 (L) (c) II . Other 23 (L) (c) B. (Unchanged) C. (Unchanged) D. Processed cheese, not grated or powdered : I. In the blending of which only Emmentaler, GruyÃ ¨re and Appenzell have been used and which may contain , as an addition, Glarus herb cheese (known as Schabziger), put up for retail sale , of a free-at ­ frontier value of not less than 218 ECU per 100 kg net weight and of a fat content by weight, in the dry matter, not exceeding 56 % (b) 23 (L) (C) II . (Unchanged) E. (Unchanged) (a) The exchange rate to be applied in converting into national currencies the ECU referred to in the subdivisions of this heading shall , notwithstanding general rule C3 contained in Part 1 , Section 1 , be the representative rate , if such a rate is fixed for purposes of the common agricultural policy . (b) Entry under this subheading is subject to conditions to be determined by the competent authorities . (c) See Annex . The following shall be added to Additional Note 4 in Chapter 4 of the Common Customs Tariff : '  Vacherin fribourgeois : not less than 6 kg but not more than 10 kg,  TÃ ªte de moine : not less than 0-700 kg but not more than 4 kg.' 4. 4 . 81 Official Journal of the European Communities No L 90/ 13 ANNEX III CCT heading No Description Rate ofconventional duty 04.04 Cheese and curd A. Emmentaler, GruyÃ ¨re , Sbrinz , BergkÃ ¤se and Appenzell , not grated or powdered : I. Of a minimum fat content of 45 % by weight, in the dry matter, matured for at least three months (a) : a) Whole cheeses (b) of a free-at-frontier value per 100 kg net weight of : ex 1 . Not less than 141-45 ECU, but less than 171-37 ECU (excluding Appenzell (c) (d) 24-18 ECU per 100 kg net weight ex 2 . Not less than 171-37 ECU (excluding BergkÃ ¤se) (c) 9-07 ECU per 100 kg net weight b) Pieces packed in vacuum or in inert gas : 1 . With rind on at least one side , of a net weight : ex aa) Of not less than 1 kg but less than 5 kg and of a free-at ­ frontier value of not less than 165-63 ECU but less than 205 52 ECU per 100 kg net weight (excluding Appenzell) (c) (d) 24-18 ECU per 100 kg net weight ex bb) Not less than 1 kg and of a free-at-frontier value of not less than 205-52 ECU per 100 kg net weight (excluding BergkÃ ¤se) (c) 9-07 ECU per 100 kg net weight ex 2 . Other, of a net weight of less than 450 g and of a free-at-frontier value of not less than 229-70 ECU per 100 kg net weight (other than BergkÃ ¤se) (c) (e ) 9-07 ECU per 100 kg net weight (a) Entry under this subheading is subject to conditions to be determined by the competent authorities . (b) The expression 'whole cheeses ' shall be taken to apply to whole cheeses of the following weights : Emmentaler : not less than 60 kg but not more than 130 kg ; Gruyere and Sbrinz : not less than 20 kg but not more than 45 kg ; Berkase : not less than 20 kg but not more than 60 kg ; Appenzell : not less than 6 kg but not more than 8 kg. (c) The Community reserves the right to apply value limits lower than those specified in the text of the concessions . With effect from 1 July 1970 the value limits shall be adapted automatically on the basis of changes in the factors determining the formation of prices for Emmentaler in the Community. Such adjustment shall be based on an increase or reduction of 16-93 ECU in the minimum value for any upward or downward movement of 1-21 ECU per 100 kg of the common target price for milk in the Community . (d) The Community reserves the right to reduce customs duties autonomously from 241 8 ECU to 181 3 ECU subject to an increase of 6-04 ECU in the value limits . (e) Vacuum-packed pieces of a net weight of less than 450 g qualify for the concession only if their packings bear at least the following particulars :  description of the cheese ,  fat content,  packer responsible,  country of manufacture .